EXHIBIT A
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


Booz Allen Hamilton Holding
Corporation,

                  Plaintiff,

v.                                              Civil Action No. 1:19-cv-00869

Ramez Tannous Shehadi and Walid
Fayad,

                  Defendants.


                               DECLARATION OF WALID FAYAD

       I, Walid Fayad, pursuant to 28 U.S.C. § 1746, state as follows:

       1.     I am over twenty-one (21) years of age and competent to testify to the matters stated

in this declaration. This declaration is given voluntarily. I have not been promised any benefit,

coerced, or threatened in any manner in exchange for the testimony in this declaration.       The

information in this declaration is true and correct based upon my personal knowledge.

       2.     I am aware that a lawsuit has been filed against me in the United States captioned

Booz Allen Hamilton Holding Corporation v. Ramez Tannous Shehadi and Walid Fayad, Civil

Action No. 2019-05446, which was originally filed in the Circuit Court of Fairfax County, State

of Virginia, and was subsequently removed to the U.S. District Court for the Eastern District of

Virginia, Civil Action No. 1:19-cv-00869 (hereinafter, the “Lawsuit”).

       3.     I am a citizen of Lebanon.

       4.     I reside in Lebanon, although I travel to the United Arab Emirates (“UAE”) and

Saudi Arabia on a weekly basis.

       5.     I am not, and have never been, a citizen of the United States or a resident of the
State of Virginia.

       6.      I have never owned or operated a business in Virginia.

       7.      I have never been employed by Plaintiff Booz Allen Hamilton Holding Corporation

(“Booz Allen”). Indeed, at no time did I negotiate with, perform services for, or otherwise

communicate with Booz Allen in Virginia or elsewhere.

       8.      Instead, at all times relevant, I was employed by Booz Allen Hamilton, Inc.

(“BAH”), which is not a party to the Lawsuit.

       9.      In late 2013, as I was considering a job offer from another competing company,

BAH recruited me to work for it. Specifically, BAH contacted me while I was living and working

in the UAE. BAH executives made multiple visits to both the UAE and Lebanon to recruit and

interview me and numerous other potential team members (who BAH sought to hire).

       10.     BAH and I negotiated the terms of my employment primarily over e-mail and the

phone—although, as stated previously, BAH employees visited me in the UAE and Lebanon on

several occasions. For instance, BAH executives met and/or interviewed more than 100 potential

team members in the UAE and Lebanon.

       11.     I never negotiated my contract or employment with BAH in the United States. I

only visited Virginia one time for a meet-and-greet with BAH after BAH had already initiated and

recruited me and other team members.

       12.     In early 2014, I signed the offer letter from BAH while I was located in Lebanon.

       13.     During my employment with BAH, I worked exclusively in the Middle East North

Africa (“MENA”) region. I did not perform any work in Virginia. Upon information and belief,

throughout my employment, I never traveled to the United States more than once or twice per year

to attend, for instance, group dinners or meetings.   At all relevant times, I reported to Ramez
Shehadi, who lived and worked in the MENA region.

       14.     As stated in Plaintiff’s Complaint, during my employment with BAH, I had no

involvement with the U.S. Government or any U.S. commercial business.      Further, I did not

transact or conduct any business in Virginia. My work for BAH exclusively involved operations

in the MENA region.

       15.     In December 2017, I filed a lawsuit against Booz Allen, BAH, and Booz Allen

Hamilton, Inc. – Abu Dhabi in the UAE (“UAE Lawsuit”). On May 14, 2019, the Abu Dhabi

Court of First Instance issued a judgment in the UAE Lawsuit.

       16.     I never received any copy of the summons or complaint in this Lawsuit at my

current residence.

                       [SIGNATURE BLOCK ON FOLLOWING PAGE]
       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


       Executed this _5th___ day of July, 2019.




                                     Walid Fayad
